Opinion by
Judge Hardin :
The petition discloses the fact that Mrs. Catherine Brooks was at the institution of the suit the owner and holder of one of the notes of Tucker and Embree for the price of the land; but, although she was properly made a defendant, the judgment of sale was rendered without service of process on her, and the court made no provision in the judgment for protecting her rights.
This error was necessarily prejudicial to the appellants, as it subjected the land to sale without power in the court to cause a proper conveyance of title to1 be made. The judgment must therefore be reversed and the sale vacated. On the return of the cause the questions as to- the title and quality of the land and the acceptance of the deed of James and wife will be adjudicated.
Wherefore the judgment is. reversed and the cause remanded for further proceedings not inconsistent with this opinion.